                                                                                                                            Case 4:18-cv-05999-JSW Document 83-16 Filed 08/12/20 Page 1 of 7


Anwar Burton

From:                                                                                                                          Kopp, Michael W <MKopp@seyfarth.com>
Sent:                                                                                                                          Thursday, July 23, 2020 9:28 AM
To:                                                                                                                            Joseph Lavi; Rusche, Tim
Cc:                                                                                                                            Vincent Granberry; Anwar Burton
Subject:                                                                                                                       RE: McGhee


Joseph:

The supplemental/updated time punch data report that we pulled through current does not contain that
data. We’re continuing to seek a report that will show daily paid time - and are confirming that some additional
data/reporting that we have received does so. We’re on board with resolving this within this week, and hope to
provide the supplemental data by tomorrow.




Mike W Kopp | Senior Counsel | Seyfarth Shaw LLP
400 Capitol Mall | Suite 2350 | Sacramento, California 95814-4428
Direct: +1-916-498-7039
mkopp@seyfarth.com | www.seyfarth.com
      To help protect y ou r priv acy , Microsoft Office prev ented automatic download of this picture from the Internet.




The information contained in this transmission is attorney privileged and/or confidential information intended for the use of the individual or entity named above. If
the reader of this message is not the intended recipient, you are hereby notified that any use, dissemination, distribution or copying of this communication is strictly
prohibited.


From: Joseph Lavi <Jlavi@lelawfirm.com>
Sent: Tuesday, July 21, 2020 1:15 PM
To: Kopp, Michael W <MKopp@seyfarth.com>; Rusche, Tim <TRusche@seyfarth.com>
Cc: Vincent Granberry <VGranberry@lelawfirm.com>; Anwar Burton <aburton@lelawfirm.com>
Subject: RE: McGhee


[EXT. Sender]


Hi Michael,

We need to have the daily paid hours otherwise we will not be able to do the rounding analysis. Even if
defendant confirms that they pay based on the punch data, we need to verify this by actually looking at the
documentation.

We need to have this resolved this week since it has been dragging for weeks if not months now.

Joseph Lavi, Esq.
LAVI & EBRAHIMIAN, LLP
8889 W. Olympic Blvd., Suite 200
Beverly Hills, California 90211

                                                                                                                                                                1
                      Case 4:18-cv-05999-JSW Document 83-16 Filed 08/12/20 Page 2 of 7

Telephone (310) 432‐0000
Facsimile (310) 432‐0001


The information contained herein is confidential and privileged attorney‐client information or work product intended only for the
individual or entity to whom it is addressed. Any unauthorized use, distribution or copying of this communication is strictly
prohibited.

If you have received this communication in error please notify me immediately.



From: Kopp, Michael W <MKopp@seyfarth.com>
Sent: Thursday, July 2, 2020 9:21 AM
To: Anwar Burton <aburton@lelawfirm.com>; Joseph Lavi <Jlavi@lelawfirm.com>
Cc: Rusche, Tim <TRusche@seyfarth.com>; Vincent Granberry <VGranberry@lelawfirm.com>
Subject: RE: McGhee


Anwar -

Thanks for the call yesterday. To clarify regarding “gaps” - we have produced time and pay records for all
putative class employees in the Carson Lab. As noted in my message below - you are asking for additional
data that is not on a wage statement (daily paid time, rather than pay period listings of total hours worked). We
are nonetheless looking into the company’s ability to produce daily paid time records, and will get back to you
shortly.

Mike




Mike W Kopp | Senior Counsel | Seyfarth Shaw LLP
400 Capitol Mall | Suite 2350 | Sacramento, California 95814-4428
Direct: +1-916-498-7039
mkopp@seyfarth.com | http://www.seyfarth.com




The information contained in this transmission is attorney privileged and/or confidential information intended for the use of the individual or entity named above. If
the reader of this message is not the intended recipient, you are hereby notified that any use, dissemination, distribution or copying of this communication is strictly
prohibited.


From: Anwar Burton <aburton@lelawfirm.com>
Sent: Wednesday, July 1, 2020 5:49 PM
To: Kopp, Michael W <MKopp@seyfarth.com>; Joseph Lavi <Jlavi@lelawfirm.com>
Cc: Rusche, Tim <TRusche@seyfarth.com>; Vincent Granberry <VGranberry@lelawfirm.com>
Subject: RE: McGhee


[EXT. Sender]


Mike,

                                                                                   2
                  Case 4:18-cv-05999-JSW Document 83-16 Filed 08/12/20 Page 3 of 7

To confirm, you agreed that you would relay our concerns regarding the gaps in Defendants’ data
production to date i.e., the absence of information relating to daily paid hours. In that regard,
you mentioned that you would reach out to your client sometime this week. I will follow up with
you next week. As you are aware, our class certification deadline is quickly approaching and this
is data that we had hoped to have by now.

Best,

Anwar Burton, Esq.
LAVI & EBRAHIMIAN, LLP
8889 West Olympic Blvd., Suite 200
Beverly Hills, CA 90211
Tel: (310) 432-0000
Fax: (310) 432-0001
E-mail to: aburton@lelawfirm.com

The information contained herein (and any attachments) is confidential and privileged attorney-
client information or work product intended only for the individual or entity to whom it is
addressed. Any unauthorized use, distribution or copying of this communication is strictly
prohibited. If you have received this communication in error please notify me immediately.
Thank you for your cooperation.  PLEASE CONSIDER THE ENVIRONMENT BEFORE PRINTING
THIS EMAIL.


From: Kopp, Michael W <MKopp@seyfarth.com>
Sent: Wednesday, July 1, 2020 4:29 PM
To: Anwar Burton <aburton@lelawfirm.com>; Joseph Lavi <Jlavi@lelawfirm.com>
Cc: Rusche, Tim <TRusche@seyfarth.com>; Vincent Granberry <VGranberry@lelawfirm.com>
Subject: RE: McGhee


All,

In advance of the call, we are sending the following discussion points.

          We previously produced time and pay data (and contact list) for the Carson Lab sampling, pursuant to
           the Court’s adoption of our earlier proposed sampling compromise to provide Carson Lab time and
           wage records and a contact list;

          Last week, we had a call to discuss a difference in presentation you recently noted regarding pre-2018
           payroll records from the Carson Lab sample (namely, that the pre-2018 records did not include hours
           worked, while the post 2018 records do contain that information;

          We explained that the reports were pulled from different systems for these different periods of time, and
           we would be happy to look into whether the earlier database/system could generate a report that
           included hours worked;

          You stated that you did not need updated payroll records for pay period hours worked (e.g. the type
           of information that would be presented on wage statements), but were looking for daily total hours
           worked and entered for payment



                                                           3
                      Case 4:18-cv-05999-JSW Document 83-16 Filed 08/12/20 Page 4 of 7

          We explained that this type of record (daily pay records) were not what the court ordered produced
           (which provided for production of time and wage records) and is not the type of information that the
           Labor Code requires employers to identify (only pay period hours worked at each rate need be
           identified on wage statements), but we would nonetheless evaluate and get back to you;

          You explained that the need for this information was for purposes of determining time punch
           adjustments, and that you did not see what adjustments were made without that data;

          We’ve reviewed the timekeeping data produced again, and if that is the concern, believe the
           information is found there. See records at 1607-5529, showing in/out punches and daily totaled
           time. We will confirm with the client that “totaled time” is paid time, but anticipate that is the case.

Based on our prior call, we believe that meets plaintiffs’ needs, but will be happy to entertain any further
discussion on the call.




Mike W Kopp | Senior Counsel | Seyfarth Shaw LLP
400 Capitol Mall | Suite 2350 | Sacramento, California 95814-4428
Direct: +1-916-498-7039
mkopp@seyfarth.com | www.seyfarth.com [url.emailprotection.link]




The information contained in this transmission is attorney privileged and/or confidential information intended for the use of the individual or entity named above. If
the reader of this message is not the intended recipient, you are hereby notified that any use, dissemination, distribution or copying of this communication is strictly
prohibited.


From: Anwar Burton <aburton@lelawfirm.com>
Sent: Wednesday, July 1, 2020 4:02 PM
To: Joseph Lavi <Jlavi@lelawfirm.com>; Kopp, Michael W <MKopp@seyfarth.com>
Cc: Rusche, Tim <TRusche@seyfarth.com>; Vincent Granberry <VGranberry@lelawfirm.com>
Subject: RE: McGhee


[EXT. Sender]


Please use the same dial-in info.

Best,

Anwar Burton, Esq.
LAVI & EBRAHIMIAN, LLP
8889 West Olympic Blvd., Suite 200
Beverly Hills, CA 90211
Tel: (310) 432-0000
Fax: (310) 432-0001
E-mail to: aburton@lelawfirm.com

                                                                                   4
                  Case 4:18-cv-05999-JSW Document 83-16 Filed 08/12/20 Page 5 of 7

The information contained herein (and any attachments) is confidential and privileged attorney-
client information or work product intended only for the individual or entity to whom it is
addressed. Any unauthorized use, distribution or copying of this communication is strictly
prohibited. If you have received this communication in error please notify me immediately.
Thank you for your cooperation.  PLEASE CONSIDER THE ENVIRONMENT BEFORE PRINTING
THIS EMAIL.


From: Joseph Lavi <Jlavi@lelawfirm.com>
Sent: Wednesday, July 1, 2020 3:49 PM
To: Kopp, Michael W <MKopp@seyfarth.com>; Anwar Burton <aburton@lelawfirm.com>
Cc: Rusche, Tim <TRusche@seyfarth.com>; Vincent Granberry <VGranberry@lelawfirm.com>
Subject: RE: McGhee


5:30 works.

Thank you.



Joseph Lavi, Esq.
LAVI & EBRAHIMIAN, LLP
8889 W. Olympic Blvd., Suite 200
Beverly Hills, California 90211
Telephone (310) 432‐0000
Facsimile (310) 432‐0001


The information contained herein is confidential and privileged attorney‐client information or work product intended only for the
individual or entity to whom it is addressed. Any unauthorized use, distribution or copying of this communication is strictly
prohibited.

If you have received this communication in error please notify me immediately.



From: Kopp, Michael W <MKopp@seyfarth.com>
Sent: Wednesday, July 1, 2020 3:44 PM
To: Anwar Burton <aburton@lelawfirm.com>
Cc: Rusche, Tim <TRusche@seyfarth.com>; Vincent Granberry <VGranberry@lelawfirm.com>; Joseph Lavi
<Jlavi@lelawfirm.com>
Subject: RE: McGhee


Anwar -

I am happy to accommodate a 5:30 p.m. call if that works on your end.

Mike


Mike W Kopp | Senior Counsel | Seyfarth Shaw LLP
400 Capitol Mall | Suite 2350 | Sacramento, California 95814-4428
                                                                 5
                      Case 4:18-cv-05999-JSW Document 83-16 Filed 08/12/20 Page 6 of 7
Direct: +1-916-498-7039
mkopp@seyfarth.com | www.seyfarth.com [url.emailprotection.link] [url.emailprotection.link]




The information contained in this transmission is attorney privileged and/or confidential information intended for the use of the individual or entity named above. If
the reader of this message is not the intended recipient, you are hereby notified that any use, dissemination, distribution or copying of this communication is strictly
prohibited.


From: Anwar Burton <aburton@lelawfirm.com>
Sent: Wednesday, July 1, 2020 2:29 PM
To: Kopp, Michael W <MKopp@seyfarth.com>
Cc: Rusche, Tim <TRusche@seyfarth.com>; Vincent Granberry <VGranberry@lelawfirm.com>; Joseph Lavi
<Jlavi@lelawfirm.com>
Subject: RE: McGhee


[EXT. Sender]


Good afternoon,

At the time we spoke last week, all Parties agreed that this was a convenient time to discuss the
issues related to Defendants’ supplemental document production. We cannot delay this matter
any further. As a compromise, we can wait until later this afternoon/evening. Otherwise, we will
be forced to bring raise the issue of Defendants’ incomplete document production and
unnecessary delay before the magistrate judge via a joint letter brief.

Finally, please include Vincent Granberry and Joseph Lavi on all future emails.

Best,

Anwar Burton, Esq.
LAVI & EBRAHIMIAN, LLP
8889 West Olympic Blvd., Suite 200
Beverly Hills, CA 90211
Tel: (310) 432-0000
Fax: (310) 432-0001
E-mail to: aburton@lelawfirm.com

The information contained herein (and any attachments) is confidential and privileged attorney-
client information or work product intended only for the individual or entity to whom it is
addressed. Any unauthorized use, distribution or copying of this communication is strictly
prohibited. If you have received this communication in error please notify me immediately.
Thank you for your cooperation.  PLEASE CONSIDER THE ENVIRONMENT BEFORE PRINTING
THIS EMAIL.


From: Kopp, Michael W <MKopp@seyfarth.com>
Sent: Wednesday, July 1, 2020 2:16 PM
To: Anwar Burton <aburton@lelawfirm.com>
                                                                                   6
                      Case 4:18-cv-05999-JSW Document 83-16 Filed 08/12/20 Page 7 of 7

Cc: Rusche, Tim <TRusche@seyfarth.com>
Subject: McGhee


Anwar -

I see the call on my calendar - but I have a conflict this afternoon. Could we push to Monday or
Tuesday? Thanks,

Mike


Mike W Kopp | Senior Counsel | Seyfarth Shaw LLP
400 Capitol Mall | Suite 2350 | Sacramento, California 95814-4428
Direct: +1-916-498-7039
mkopp@seyfarth.com | www.seyfarth.com [url.emailprotection.link] [url.emailprotection.link] [url.emailprotection.link]




The information contained in this transmission is attorney privileged and/or confidential information intended for the use of the individual or entity named above. If
the reader of this message is not the intended recipient, you are hereby notified that any use, dissemination, distribution or copying of this communication is strictly
prohibited.




                                                                                   7
